DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendment filed on 07/07/2021 in response to the previous Office Action (04/19/2021) is acknowledged and has been entered. 
      Claims 1 – 20 are currently pending.
      Claims 1, 3, 8, 10 and 15 – 16 are amended.
      Applicant’s amendment overcomes the following objections in the last Office Action:
Objection to Drawings
Objection to specification

Response to Arguments
     Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and the new ground of rejection is based on the amended limitation which changed the scope of the claim limitations.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
      A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claims 1, 3 – 8 and 10 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James R. Barkow (US 2020/0183980 A1, hereinafter "Barkow").
     Regarding amended claim 1, Barkow teaches a method for providing a visual representation of a set of objects (see abstract and see the visual graphic family of Fig 11), comprising:
determining, by one or more computing devices, a first position (see position 805 in fig. 8) in a drawing area (see the template 801 of fig. 8), the first position for providing first display information of a first object (see lines 12 – 14 of paragraph 0023, wherein Barkow discloses that a family member profile defined by a profile picture or photograph can be displayed by clicking on circle occupied by a family member such as in 805) in the set (in Fig. 8, see the family members in the small circle in the same circle 803);
determining, by the one or more computing devices, a usable position (see empty small circle 811 or any empty or available small circle or large circle in fig. 8) associated (see the dotted line 807 indicating connection or association) with the first position from a plurality of preset positions in the drawing area (see lines 12 – 15 of paragraph 0023 wherein Barkow discloses new family members in connection with nuclear family member 805 can be added and defined via empty or usable icons position such 811), wherein said determining by the one or more computing devices a usable position associated with the first position from a plurality of preset positions in the drawing area comprises:
obtaining, by the one or more computing devices, a second position associated with the first position (see fig. 9 and see lines 5 -13 of paragraph 0025, wherein Barkow discloses obtaining a second family circle 911 or second position associated by the dotted line 907 with a first family 903 or first position);
determining, by the one or more computing devices, whether the second position is usable based on historical drawing information, the historical drawing information indicating using conditions of the plurality of preset positions (see lines 10 – 11 of paragraph 0026, wherein Barkow discloses representation of user inside each small circle around the circumference of the larger family circle which is inherently indicates to a person skilled in the art that the position is occupied/unavailable; this is equivalent to the definition of historical drawing information given in the specification of this application on page 11, lines 1 – 5); and
determining, by the one or more computing devices, the second position as the usable position in response to that the second position is usable (see the term “create family” in circle 911 of fig. 9 and see lines 12 – 13 of paragraph 0025 wherein Barkow discloses that the button labeled “create family” in circle 911 allows the user to create and input new individuals 913 into the second family circle 911, therefore showing the second position 911 as available or usable);
determining, by the one or more computing devices, a second object (in fig. 8, see the user in the small circle on the big circle 809, which is equivalent to the second object) associated with (in fig. 8, see the dotted line 807 showing association) the first object (in fig. 8, see the user in the small circle 805, which is equivalent to the first object) from the set of objects (in fig. 8, see other users or persons inside the small circles with equivalence to the set of objects); and
providing, by the one or more computing devices, second display information of the second object (see the profile picture or display information shown inside 809 or second object of fig. 8) in the usable  (see the new connected family 809 created in the small circle 811 or any empty small circle or large circle 809 in fig. 8). 
     Regarding amended claim 3, Barkow further teaches the method of claim 1, wherein a corresponding identifier is distributed to each preset position for storing adjacent information (see fig. 5 showing each user profile information 513 or preset position with identifier such as picture 503, family title 509 and user relation in family). 
     Regarding claim 4, Barkow also teaches the method of claim 3, further comprising: updating, by the one or more computing devices, the historical drawing information to indicate that the usable position is occupied (see lines 10 – 11 of paragraph 0026, wherein Barkow discloses representation of user inside each small circle around the circumference of the larger family circle which is inherently indicates to a person skilled in the art that the position is occupied/unavailable).
     Regarding claim 5, Barkow also teaches the method of claim 1, wherein, determining, by the one or more computing devices, the second object comprises:
obtaining, by the one or more computing devices, relationship information for indicating whether there is a relationship between the first object and an object other than the first object in the set of objects (in Fig. 5, see the terms “mother” or “Father” below circle 513 sowing relationship between the first object or a family member and another family member equivalent to an object other than the first object); and
selecting, by the one or more computing devices, the second object associated with the first object from the set of objects based on the relationship information (in fig 8, see the second object, represented by the small circle with an user inside on 809 being associated using the dotted line 807 to the first object 805 based on connection between the connected families 809 and the nuclear family 805).
     Regarding claim 6, Barkow also teaches the method of claim 1, wherein, providing, by the one or more computing devices, the second display information of the second object comprises:
obtaining, by the one or more computing devices, the second display information based on a resource address associated with the second object (see the profile picture or display information shown inside 809 or second object of the family tree of fig. 8. Also, using a photograph or picture as display information as taught by Barkow inherently indicates to the person skilled in the art that the profile picture was obtained based on the resource address as  it is customary in the art); and 
displaying, by the one or more computing devices, the second display information obtained in the usable position (see the profile picture or display information shown inside 809 or second object of fig. 8; and see the new connected family 809 created in the small circle 811 or any empty small circle or large circle 809 in fig. 8).
     Regarding claim 7, Barkow teaches the method of claim 1, further comprising: providing, by the one or more computing devices, additional information (see fig. 7 showing additional information such as first name 705 or, a last name 707, a phone number 709 or email 711 when a new family is created) associated with the second object (in fig. 8, see the newly created user in the small circle on the big circle 809, which is equivalent to the second object. Since Barkow discloses in lines 31 – 37 that there are some additional information added along with the creation of any new family, therefore the newly created family user 809 or second object is associated to those same additional information) in response to determining that the second display information is selected (see the profile picture or display information shown inside 809 or second object of fig. 8).
     Regarding claims 8 and 10 – 14, Examiner notes that the claims recite an electronic device, comprising: one or more processors; and a memory, configured to store one or more programs, wherein, the one or more processors is configured to read the one or more programs from the memory and execute the one or more programs to cause the electronic device to implement the method of claims 1 and 3 – 7 respectively. 
     Barkow teaches the method of claims 1 and 3 – 7 – see rejection above.
     Examiner also notes that it is customary in the art for an electronic device to comprise a memory, a processor and to execute stored instructions by the processor to perform the corresponding method.
     Accordingly, claims 8 and 10 – 14 are also rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Barkow for substantially the same reasons as claims 1 – 7 respectively.
     Regarding claims 15 and 16 – 20, Examiner notes that the claims recite a non-transient computer-readable storage medium having a computer program stored thereon, wherein, when the program is executed by a processor of an electronic device, causes the electronic device to perform the method of claims 1 and 3 – 7 respectively. 
     Barkow teaches the method of claims 1 and 3 – 7 – see rejection above.

     Accordingly, claims 15 – 20 are also rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Barkow for substantially the same reasons as claims 1 and 3 – 7 respectively.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


     Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barkow and in view of Desmond et al. (US 2014/0181089 A1, hereinafter “Desmond”).
     Regarding claim 2, although Barkow teaches the method of claim 1, Barkow fails to explicitly teach the limitation of wherein the plurality of preset positions is distributed in the drawing area uniformly or regularly in rows or columns.
(see fig. 8 showing another way of displaying a family tree, wherein the siblings are grouped together in columns).
     It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of Barkow to incorporate the teachings of uniform distribution layout of a family tree having column as taught by Desmond. 
     The motivation of doing so would have been to clearly illustrate interactive family trees in tracking relationships between users.
     Regarding claim 9, Examiner notes that the claims recite an electronic device, comprising: one or more processors; and a memory, configured to store one or more programs, wherein, the one or more processors is configured to read the one or more programs from the memory and execute the one or more programs to cause the electronic device to implement the method of claim 2. 
     The combination of Barkow in view of Desmond teaches the method of claim 2 – see rejection above.
     Examiner also notes that it is customary in the art for an electronic device to comprise a memory, a processor and to execute stored instructions by the processor to perform the corresponding method.
    Accordingly, claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable by Barkow in view of Desmond for substantially the same reasons as claim 2. 

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Higuchi et al. (US 20100058213 A1) discloses a display controlling apparatus for indicating positions of pieces of data obtained after performing a rearranging process.
Isozu et al. (US 2010/0192093 A1) discloses a control unit of an information processing apparatus for causing a display unit to display selected information stored in a storage unit at a selected information display position, as well as causing the display unit to display a first selection candidate information, which is one of object information and relationship information correlated with the selected information.
Stone et al. (US 5729704) discloses a method to operate on an object-based model data structure from which a first image has been produced in order to produce a second image for display in the spatial context of the first image, and then to interact with objects in the displayed second image.
Michael Grishaver (US 2013/0268373 A1) discloses techniques for personalizing a display advertisement for presentation to a member of a social network service.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE NOEL Y ZANETSIE/     Examiner, Art Unit 2669    
/CHAN S PARK/     Supervisory Patent Examiner, Art Unit 2669